DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.
 
Response to Amendment
The amendment filed 14 July 2022 has been entered.
Claims 1 and 3-18 remain pending in the application, wherein claim 1 has been amended, claim 2 has been canceled, and claims 16-18 are new.  No new matter has been introduced by these amendments.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, 10-14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,186,902 in view of Yuse et al. (JP 2009-001872, previously cited) and in view of Izumida et al. (JP 2012-248495, previously cited). 
Instant claim 1 recites a canted coil spring, and claim 1 of the ‘902 patent recites a wire material for a canted coil spring (i.e. a canted coil spring made of the wire material would have been obvious to one of ordinary skill in the art).  Furthermore, claim 9 of the ‘902 patent positively recites a canted coil spring comprising the wire material of claim 1.  
Instant claim 1 and claim 1 of the ‘902 patent recite a core wire formed of a steel having a pearlite structure; and a copper plating layer covering an outer peripheral (i.e. circumferential) surface of the core wire, the copper plating layer being a copper alloy. 
Instant claim 1 recites wherein the steel contains 0.5 mass% or more and 1.0 mass% or less carbon, 0.1 mass% or more and 2.5 mass% or less silicon, and 0.3 mass% or more and 0.9 mass% or less manganese, with the balance being iron and inevitable impurities, whereas claim 1 of the ‘902 patent recites wherein the steel contains 0.5 mass% or more and 1.0 mass% or less carbon, 0.8 mass% or more and 2.5 mass% or less silicon, and 0.3 mass% or more and 0.9 mass% or less manganese, the balance being iron and unavoidable impurities.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in other art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Both instant claim 1 and claim 1 of the ‘902 patent recite an oxygen concentration in an interface between the core wire and the copper plating layer is 10% or less by mass.
Instant claim 1 differs from claim 1 of the ‘902 patent insofar as reciting that the copper plating layer has a crystallite size of 220 ± 50 Å.  However, in a related field of endeavor, Yuse teaches a copper plating wire of a wire material (paragraph 0001), such as a PC steel wire, etc. (paragraph 0002).  Yuse teaches that the crystallite size of the copper plating is 50-250 Å (claim 7 and paragraph 0045) because smaller crystallite size may lead to a decrease in adhesion of the plated layer and a decrease in current stability of the wire and larger crystallite size cannot be stretched on the wire surface during wire drawing (paragraph 0045).  The crystallite size disclosed by Yuse overlaps the instantly claimed range See MPEP § 2144.05.    
As the instant application, the ‘902 patent, and Yuse are directed toward a steel wire plated with a layer of copper, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘902 patent to include the crystallite size of the copper plating taught by Yuse as this range of crystallite size provides adhesion and current stability and is small enough to be stretched on the wire surface during wire drawing, and one would have had a reasonable expectation of success.  
Instant claim 1 also differs from claim 1 of the ‘902 patent insofar as reciting the copper plating layer has a lattice strain of -0.085±0.015%.  However, in a related field of endeavor, Izumida teaches an oblique winding spring (i.e. a canted coil spring) used for a contact member (paragraph 0001) wherein the core wire may be steel and the outer layer be copper etc., so that a difference in Vickers hardness between the core wire and the outer layer is 350 or more (paragraph 0011).  After winding the spring, Izumida teaches a heat treatment at a temperature of 200-300 °C to remove strain and thereby increase strength of the spring and improve conductivity (paragraph 0051).
As the instant application, the ‘902 patent, and Izumida are directed toward a steel wire plated with a layer of copper, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘902 patent to remove strain after winding the spring (i.e. the resulting spring of the combination of the ‘902 patent and Yuse as outlined above) by applying a heat treatment as taught by Izumida because removing the strain can increase the strength of the spring and improve conductivity, and one would have had a reasonable expectation of success.  Although Izumida does not teach the numeric amount of the lattice strain, this material property is considered to be present because the combination of the ‘902 patent and Yuse outlined above result in a substantially identical material, and Izumida teaches a substantially identical strain reducing heat treatment (compared to step S70 of the instant specification wherein a heat treatment intended to reduce strain is performed at 150-300 °C, preferably 220-275 °C; paragraph 0081) and substantially identical materials treated in a substantially identical manner are considered to have substantially identical properties, absent an objective showing.  See MPEP § 2112.01.  As such, the limitations of instant claim 1 are patentably indistinct from those of claim 1 of the ‘902 patent.
Instant claim 4 recites where the steel further contains one or more elements selected from the group that includes 0.1 mass% or more and 1.8 mass% or less chromium, whereas claim 1 of the ‘902 patent recites wherein the steel further contains more than 0.5 mass% and 1.8 mass% or less chromium, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Instant claim 5 recites a hard layer disposed on an outer circumferential side of the copper plating layer and having a higher hardness than the copper plating layer, and claim 1 of the ‘902 patent recites a hard layer disposed adjacent an outer periphery (i.e. on an outer circumferential side) of the copper plating layer, the hard layer having a higher hardness than the copper plating layer.
Both instant claim 6 and claim 3 of the ‘902 patent recite wherein the hard layer is a plating layer.
Both instant claim 7 and claim 4 of the ‘902 patent recite wherein the hard layer is a nickel layer or a chromium layer.
Both instant claim 10 and claim 2 of the ‘902 patent recite wherein a ratio of a thickness of the hard layer to a thickness of the copper plating layer is 1/10 or more and less than 1.
Both instant claim 11 and claim 6 of the ‘902 patent recite wherein an alloy region containing a metal element that constitutes the copper plating layer and a metal element that constitutes the hard layer is disposed (i.e. is formed) between the copper plating layer and the hard layer.
Both instant claim 12 and claim 7 of the ‘902 patent recite wherein the hard layer is a nickel layer, and the alloy region contains copper and nickel.
Both instant claim 13 and claim 5 of the ‘902 patent recite wherein the wire material (i.e. the canted coil spring) has a conductivity of 15% IACS or more and 50% IACS or less.
Both instant claim 14 and claim 8 of the ‘902 patent recite a gold layer, a silver layer, or a tin layer on a surface of the wire material (i.e. the canted coil spring).
Instant claim 18 recites wherein the steel contains 1.35 mass% or more and 2.3 mass% or less silicon whereas claim 1 of the ‘902 patent recites wherein the steel contains 0.8% or more by mass and 2.5% or less by mass of silicon and claim 10 of the ‘902 patent recites wherein the steel contains 1.8% or more by mass and 2.5% or less by mass of silicon.  The range of silicon content recited in the instant claim overlaps each of the ranges recited in claims 1 and 10 of the ‘902 patent.  See MPEP § 2144.05.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/965,420 in view of Yuse et al. (JP 2009-001872, previously cited) and in view of Izumida et al. (JP 2012-248495, previously cited). 
Instant claim 1 and claim 15 of the ‘420 application both recite a canted coil spring comprising a core wire of steel having a pearlite structure; and a plating layer of a copper alloy and covering a surface (i.e. an outer circumferential surface) of the core wire; wherein the steel contains 0.5-1.0 mass% carbon, 0.1-2.5 mass% silicon, 0.3-0.9 mass% manganese, and the balance is iron and inevitable impurities, and wherein an oxygen concentration at an interface between the core wire and the plating layer is less than or equal to 10% by mass.
Instant claim 1 differs from claim 15 of the ‘420 application insofar as reciting that the copper plating layer has a crystallite size of 220 ± 50 Å.  However, in a related field of endeavor, Yuse teaches a copper plating wire of a wire material (paragraph 0001), such as a PC steel wire, etc. (paragraph 0002).  Yuse teaches that the crystallite size of the copper plating is 50-250 Å (claim 7 and paragraph 0045) because smaller crystallite size may lead to a decrease in adhesion of the plated layer and a decrease in current stability of the wire and larger crystallite size cannot be stretched on the wire surface during wire drawing (paragraph 0045).  The crystallite size disclosed by Yuse overlaps the instantly claimed range and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the instantly claimed ranges has been presented.  
As the instant application, the ‘420 application, and Yuse are directed toward a steel wire plated with a layer of copper, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘420 application to include the crystallite size of the copper plating taught by Yuse as this range of crystallite size provides adhesion and current stability and is small enough to be stretched on the wire surface during wire drawing, and one would have had a reasonable expectation of success.  
Instant claim 1 also differs from claim 15 of the ‘420 application insofar as reciting the copper plating layer has a lattice strain of -0.085±0.015%.  However, in a related field of endeavor, Izumida teaches an oblique winding spring (i.e. a canted coil spring) used for a contact member (paragraph 0001) wherein the core wire may be steel and the outer layer be copper etc., so that a difference in Vickers hardness between the core wire and the outer layer is 350 or more (paragraph 0011).  After winding the spring, Izumida teaches a heat treatment at a temperature of 200-300 °C to remove strain and thereby increase strength of the spring and improve conductivity (paragraph 0051).
As the instant application, the ‘420 application, and Izumida are directed toward a steel wire plated with a layer of copper, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘420 application to remove strain after winding the spring (i.e. the resulting spring of the combination of the ‘420 application and Yuse as outlined above) by applying a heat treatment as taught by Izumida because removing the strain can increase the strength of the spring and improve conductivity, and one would have had a reasonable expectation of success.  Although Izumida does not teach the numeric amount of the lattice strain, this material property is considered to be present because the combination of the ‘420 application and Yuse outlined above result in a substantially identical material, and Izumida teaches a substantially identical strain reducing heat treatment (compared to step S70 of the instant specification wherein a heat treatment intended to reduce strain is performed at 150-300 °C, preferably 220-275 °C; paragraph 0081) and substantially identical materials treated in a substantially identical manner are considered to have substantially identical properties, absent an objective showing.  See MPEP § 2112.01.  As such, the limitations of the instant claims are patentably indistinct from those of the ‘420 application.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 3, 8-9, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record are the teachings of Balsells, Tarui, and Yuse, and further in view of Izumida or further in view of Yamaoka as outlined in the Final Office Action mailed 02 May 2022.  Balsells teaches a canted coil spring having a steel core and a copper layer.  Tarui teaches a pearlite steel composition for a steel wire that is coated with brass (i.e. a copper alloy).  Yuse teaches where the crystallite size of the copper plating affects its drawability, adhesion, and current stability.  Izumida teaches a heat treatment to remove strain and thereby increase the strength of the spring and improve conductivity.  However, none of these references teach the instantly claimed oxygen concentration at an interface between the core wire and the copper plating layer, nor is this feature obvious from the disclosures of these references.

Response to Arguments
Applicant’s arguments, see p. 6-8, filed 14 July 2022, with respect to the prior art rejections have been fully considered and are persuasive in view of the amendments.  The rejections of the claims under 35 U.S.C. 103 have been withdrawn.  It is noted that Applicant states that the Office Action mailed 02 May 2022 does not state how Matweb and Prater is used to reject claim 1.  However, Matweb and Prater are cited as evidence of material properties, specifically for the hardness of brass regarding claim 3 and the hardness of various metals regarding claims 5-6, and these properties are not recited in claim 1.
Applicant’s arguments, see p. 8-10, filed 14 July 2022, with respect to the obviousness-type double patenting rejections have been fully considered and are persuasive in view of the amendments.  The nonstatutory double patenting rejections have been withdrawn.  However, upon further consideration, new nonstatutory double patenting rejections have been set forth, as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784